Citation Nr: 0611517	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis C.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of an initial increased rating for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed to have PTSD, but his claimed 
stressors are not verified.  


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through recognized 
military citations or other supportive evidence, 
that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding 
claimed stressors must be accepted as conclusive 
as to their actual occurrence and no further 
development for corroborative evidence will be 
required, provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or 
hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The evidence in this case reveals that the veteran was 
diagnosed to have PTSD by VA examination in June 2003, 
although the VA treatment records show the veteran to have a 
diagnosis of generalized anxiety disorder.  Regardless of 
whether the veteran actually has PTSD, the Board finds that 
service connection is not warranted because the claimed 
stressors have not been verified.

The evidence does not show the veteran actually served in 
combat.  His DA Form 20 shows the veteran was in Vietnam from 
September 1966 to September 1967.  His DD214 shows his MOS as 
duty soldier.  The DA Form 20, however, shows that his MOS 
was changed to cook's helper in December 1966.  Neither of 
these MOS's is indicative of combat service.  The DD 214 
lists his medals received as the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal with 
Device 60, one Outstanding Service Bar and Specialists Badge 
E-14, none of which are indicative of having served in 
combat.  The veteran has not actually alleged that he served 
in combat.  Thus the evidence on its face does not show that 
the veteran served in combat and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  In order to be entitled 
to service connection for PTSD, therefore, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred.  

The veteran was notified by letter in March 2001 and May 2003 
of the need to provide details about the specific stressful 
event(s) he claims caused his PTSD.  In May 2003, he was 
provided with VA's PTSD questionnaire to complete.  The 
veteran has not responded to either of these requests for 
stressor information.  The only statements with regard to the 
veteran's stressors are from the June 2003 VA examination and 
his testimony at a January 2006 Board hearing.  The veteran 
reported to the VA examiner that he was in action in Saigon, 
and he talked about seeing people getting killed by mortars 
and gunshots.  At the hearing, he testified that he witnessed 
people being killed by mortars.  These statements, however, 
do not provide sufficient detail, such as time and place, in 
order for VA to verify these claimed stressors.  
Despite being asked twice, the veteran has failed to provide 
any detailed information such as approximate dates of the 
deaths he claimed he witnessed or the names of the 
individuals he claims he saw killed.  Thus he has rendered 
his stressors unverifiable and, absent a verified stressor, 
service connection for PTSD is not warranted.

II.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.

In the present case, notice was provided to the veteran in 
March 2001, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in May 2002 and May 2003.  
Furthermore, the RO sent the veteran letters in March 2001 
and May 2003 asking the veteran to provide detailed 
information regarding the specific stressful event(s) his 
claim is based upon, including providing him with the PTSD 
questionnaire to complete and return.  

These letters advised the veteran of the first, second and 
third elements as stated above.  Although the notice letters 
provided to the veteran do not specifically contain the 
fourth element (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), read as a whole, 
they request that they veteran provide any additional 
information and evidence relevant to the claim, including 
repeatedly advising him that it was his responsibility to 
support the claim with appropriate evidence.    

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed an additional duty of notice upon VA.  The 
Court stated in Dingess/Hartman v. Nicholson that VA must 
provide notice on all elements of a claim for service 
connection, including that a disability rating and an 
effective date will be assigned if service connection is 
granted.  The veteran was provided notice of the type of 
information and evidence needed to substantiate his claim for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date in the event of any award.  Despite 
the inadequate notice provided on those elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a decision.  See Bernard v. Brown, 4 Vet. App.  
384 (1993).   As the Board has concluded that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
has not been prejudiced by any lapse by VA in providing 
adequate and timely notice.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical and personnel records are in the 
file.  VA outpatient records are in the file for treatment 
from November 1997 through May 2004.  The veteran was 
requested to identify any private treatment records, but has 
not done so.  In a March 2000 statement, he indicated that 
all his treatment was at the VA.  The treatment records, 
however, indicate that more recent private treatment records 
may exist.  He has submitted copies of several private 
treatment records.  The veteran has been asked to complete 
releases for all private medical providers, but he has not 
done so.  The veteran was notified in the rating decision and 
Statement of the Case what evidence the RO had obtained and 
considered in rendering its decision.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination in June 2003 on his claim.
 
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Additional efforts to assist or 
notify him would serve no useful purpose and he has not been 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.


REMAND

The Board remands the veteran's claim for an initial 
increased rating for hepatitis C for further development.  
Although the additional delay is regrettable, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  

DUTY TO NOTIFY

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
holding that, upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, the 
veteran has been awarded service connection for hepatitis C 
and has disagreed with the assigned rating, but has not been 
notified of the requirements for either element.  The case 
must, therefore, be remanded for proper notice that informs 
the veteran of the type of evidence that is needed to 
establish a disability rating and an effective date.

DUTY TO ASSIST  

VA treatment records from 2003 indicate that the veteran was 
hospitalized and may have been treated for his hepatitis C by 
a private medical care provider.  In October 2004 the veteran 
submitted private lab results related to his claim for 
hepatitis C.  On remand, the RO should request the veteran 
complete a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
related to his hospitalization in 2003 and for any other 
private medical care he has received for his hepatitis C, or 
tell the veteran to provide said records himself.  If a VA 
Form 21-4142 is received from the veteran, the RO should 
attempt to obtain all private treatment records identified.

The last VA treatment records in the file are from May 2004, 
almost two years ago.  On remand, the RO should obtain 
updated treatment records for treatment of hepatitis C.

The last VA examination conducted for the veteran's hepatitis 
C was in June 2003, almost three years ago.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  A new 
examination is necessary as the previous examination is stale 
due to the elapsed time.

ADJUDICATION

During the pendancy of the veteran's claim, the rating 
criteria for liver diseases were revised effective July 2, 
2001.  See 66 Fed. Reg. 106.  Because the veteran was granted 
service connection for hepatitis C effective October 15, 
1999, VA must consider both the old and new rating criteria 
in evaluating the veteran's hepatitis C.  The RO, however, 
only evaluated the veteran's hepatitis C under the criteria 
in effect as of July 2, 2001.  As the veteran has not been 
notified of the pre-July 2, 2001 rating criteria applicable 
to his claim, the Board cannot proceed with the veteran's 
claim for an increased rating without prejudice to him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   On remand, the RO 
should adjudicate the veteran's claim under both the old and 
new rating criteria.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
legally compliant notice of the information and 
evidence necessary to substantiate his claim 
for an increased rating for hepatitis C.  The 
notice should include the instruction that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession and has not already submitted. 

2.  The RO should request the veteran to provide 
the names, addresses and dates of treatment of 
all private medical care providers who have 
provided pertinent treatment for hepatitis C.  
The RO should advise the veteran that he could 
either obtain the medical records from these 
medical providers himself and submit them to the 
RO, or he should complete release forms 
authorizing VA to request copies of the 
treatment records from the identified medical 
care providers.  If the veteran provides 
completed release forms, the RO should then 
request the medical records identified.  In 
making the request, the RO should specify that 
copies of the actual treatment records, as 
opposed to summaries, are needed.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran and his representative 
should be notified of unsuccessful efforts in 
this regard and afforded an opportunity to 
submit the identified records.

3.  The RO should obtain the veteran's medical 
records from the VA Medical Center in East 
Orange, New Jersey, for treatment for hepatitis 
C from June 2004 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

4.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for a 
VA examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity of 
the veteran's service-connected hepatitis C.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of function 
in daily activities, including incapacitating 
episodes.  The examiner should also elicit 
information regarding treatment the veteran has 
undergone since October 1999 for his hepatitis 
C, including whether it has necessitated 
dietary restrictions or other therapeutic 
measures such as continuous medication.

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the RO should 
readjudicate the claim under both the current 
rating criteria and the pre-July 2, 2001 rating 
criteria.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
the claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


